Citation Nr: 1812608	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-33 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

2.  Entitlement to service connection for a psychiatric disability, to include claimed posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for alcohol use disorder and stimulant use disorder.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Air Force from May 1970 to February 1974.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 
In May 2015, the Board remanded the issues on appeal to obtain Social Security disability benefits records from the Social Security Administration (SSA), seek consent and authorization from the Veteran to obtain private treatment records from February 1974 to the present showing treatment for TBI residuals and/or psychiatric disability, obtain records of in-service hospitalization from May 1970 to February 1974 at Maxwell Air Force Base in Montgomery, Alabama, obtain VA treatment records dated from January 1979 to the present from the Phoenix VA Health Care System in Phoenix, Arizona, the Spartanburg Community Based Outpatient Clinic in Spartanburg, South Carolina, and the Atlanta VA Health Care System in Decatur, Georgia, schedule VA examinations with medical opinions for the claimed TBI residuals and psychiatric disability, and subsequent readjudication of the appeal.  

In an attempt to comply with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) requested records from the SSA, Maxwell Air Force Base, the Phoenix VA Health Care System, the Columbia VA Medical Center, and the Atlanta VA Health Care System.  The AOJ received negative responses from SSA, Maxwell Air Force Base, and the VA health care systems in Phoenix, Arizona and Columbia, South Carolina.  Additional VA treatment records were obtained from the Atlanta VA Health Care System and associated with the record.  Also, in a November 2015 letter, the AOJ asked the Veteran to provide additional information regarding private treatment obtained for the claimed TBI residuals and psychiatric disability from February 1974 to the present and asked him to complete and return an authorization form (VA Form 21-4142) for any identified records so that VA may obtain them; however, the Veteran did not respond to the letter.  In January 2017, the AOJ provided a PTSD examination with a medical opinion.  In consideration of the foregoing, the Board finds that there has been substantial compliance with the prior remand directives with respect to the psychiatric disability decided herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issue of service connection for TBI residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The psychiatric injury of personal assault occurred during service.

2.  The psychiatric symptoms of decreased appetite, nervousness, vomiting, depression, insomnia, and weight loss were manifested during service.

3.  The current psychiatric disability, diagnosed as bipolar disorder, is related to the personal assault and psychiatric symptoms that occurred during service.  

4.  Service connection for alcohol use disorder and stimulant use disorder on a direct basis is precluded by law.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bipolar disorder have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for alcohol use disorder and stimulant use disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The U.S. Court of Appeals for Veterans Claims (Court or CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2010 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ asked questions during the Veteran's testimony in order to elicit details regarding the alleged in-service psychiatric injury or disease, and past and current psychiatric symptoms, diagnoses, and treatment for the claimed psychiatric disability.  In part due to the hearing testimony, the Board remanded the issues on appeal for additional development, including obtaining in-service hospitalization records and additional private treatment records identified by the Veteran at the Board hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the appeals process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained to the extent possible.  The SSA, Maxwell Air Force Base, and the VA health care systems in Phoenix, Arizona and Columbia, South Carolina provided negative responses to AOJ requests for additional records.

In January 2017, the RO provided a VA examination with a medical opinion.  The VA examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, and performed a thorough mental examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the claimed psychiatric disability when providing the medical opinion.  For these reasons, the Board finds that the VA examination report is adequate for the appeal adjudicated herein, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with a variously diagnosed psychiatric disability, which was diagnosed as bipolar disorder by the January 2017 VA examiner (i.e., bipolar disorder I, moderate) and the December 2017 private psychologist (i.e., unspecified bipolar disorder).  Bipolar disorder is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is also diagnosed with alcohol use disorder and stimulant use disorder (both in early remission); however, service connection for either disorder on a direct basis is precluded by law.  See 38 U.S.C. § 105(a); 38 C.F.R. §§ 3.300, 3.301.  

Service Connection Analysis for a Psychiatric Disability

The Veteran contends that the current psychiatric disability is related to service.  He asserts that psychiatric symptoms, including decreased appetite, nervousness, vomiting, depression, and weight loss, were manifested during service.  He also asserts that an incident during service when he was assaulted and stabbed by unknown assailants caused the current psychiatric disability.  

Preliminarily, the Board finds that a psychiatric disability did not exist prior to service.  At the February 1970 service pre-induction examination, the psychiatric system was clinically evaluated as normal.  Also, on the February 1970 service enlistment report of medical history, the Veteran reported mild amnesia from lack of sleep and checked "No" when asked if he then had or had ever had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, a history of bed wetting, and nervous trouble of any sort.  Because a psychiatric disability was not noted at service entrance, the presumption of sound condition as it relates to a psychiatric diagnosis is applicable. 
  
After review of the lay and medical evidence, the Board finds that a psychiatric injury (i.e., a personal assault) occurred during service.  Service treatment records show that, in June 1971, the Veteran was attacked by unknown assailants.  At that time, the Veteran was struck by a beer can while riding a motorcycle, got off of the motorcycle to run after the person who hurled the beer can, and was stabbed by one of the assailants in a hospital parking lot.  In consideration of the foregoing, the Board finds that a personal assault occurred during service.

The Board finds that evidence is in equipoise on the question of whether psychiatric symptoms of decreased appetite, nervousness, vomiting, depression, and weight loss were manifested during service.  On the October 1973 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had depression or excessive worry, frequent trouble sleeping, nervous trouble of any sort, and recent gain or loss of weight; however, in July 1972 (i.e., approximately one year after the in-service stabbing), a service medical provider wrote that the Veteran was not eating and demonstrated nervousness, vomiting, a weight loss of eleven pounds in a two-week period, and mild depressive symptoms.  Thus, despite the denial of depression or excessive worry and nervous trouble of any sort at service separation, there is documentation in service treatment records that the psychiatric symptoms of depression and nervousness were demonstrated during service.    

The Board finds that the evidence is in equipoise on the question of whether the currently diagnosed bipolar disorder, which was first diagnosed several years after service, is causally related to service.  See May 2003 VA examination report (noting that the Veteran reportedly was diagnosed with bipolar disorder approximately 12 or 13 years earlier - i.e., 1990 or 1991).  There is both favorable and unfavorable medical opinion evidence of record addressing the question of whether there is a causal or nexus relationship between the current psychiatric disability and service.  

The evidence weighing in favor of the claim includes that in December 2017 a private psychologist reviewed the record and opined that the Veteran had unspecified bipolar disorder which was incurred during service.  In support of the medical opinion, the psychologist noted that the records showed that the Veteran's overall ability to function and maintain employment significantly declined following the in-service event of having been struck by a beer can and stabbed in 1971, and symptoms of bipolar disorder cause clinically significant distress or impairment in social, occupational, or other important areas of functioning predominate.  The private psychologist wrote that bipolar disorder includes periods of depression as well as elevated moods (i.e., mania), mania can include poor decision-making, irritability, impulsivity, erratic behavior, and going days without sleep, and the symptoms of decreased appetite, weight loss, nervousness, depression, substance abuse, psychosis, insomnia, poor concentration, insolation, fearfulness, irritability, restlessness, impaired memory,  anxiety, paranoia, racing thoughts and fatigue were manifested during service after the aforementioned in-service personal assault.  The private psychologist noted the negative January 2017 VA medical opinion, and wrote that the VA examiner did not consider the service treatment records dated in July 1972 showing decreased appetite, nervousness, vomiting, depression, and weight loss.  The private psychologist added that, following service, there was a clear and significant decline in the Veteran's psychological well being so it was not appropriate to conclude that the psychological diagnosis was not related to service.  

The evidence weighing against the claim includes a January 2017 VA examiner's opinion that it was less likely than not that the current psychiatric disability was incurred in or caused by service.  In support of the medical opinion, the January 2017 VA examiner wrote that it was unlikely that bipolar disorder was related to service because there was no documented history of associated symptoms occurring in the military.  The January 2017 VA examiner noted that the Veteran endorsed trauma symptoms related to the 1971 in-service Criterion A stressor (i.e., being stabbed) but the interplay of experiencing extensive pre-military traumatic events in childhood made it difficult to differentiate which symptoms were related to which stressors.  The January 2017 VA examiner cited the PTSD questionnaire when the Veteran was unable to answer questions solely based on the military stressor and stated that the childhood and military traumas were "all jumbled up."  The January 2017 VA examiner noted that, during the clinical interviewing related to the 1971 military stressor, the Veteran does endorse intrusive symptoms, cognitions and mood symptoms, as well as arousal reactivity, but does not endorse avoidance symptoms related to the military trauma so does not meet the full criteria for PTSD.  The January 2017 VA examiner wrote that service treatment records did not document a history of mental health treatment following the 1971 stabbing, and VA mental health treatment has focused on ongoing trauma symptoms related to childhood trauma since June 2009 while symptoms related to the 1971 military trauma was documented as a concern beginning in February 2015.  The January 2017 VA examiner wrote that review of the record together with the examination suggested long-standing symptoms related to childhood trauma.  The January 2017 VA examiner added that the Veteran's extensive substance abuse history further confounded the clinical presentation because symptoms had likely been exacerbated over time by the 30 year substance abuse history so the examiner could not resolve the question of the extent to which the reported psychiatric symptoms, clinical distress or interference was related to the 1971 in-service trauma rather than the childhood trauma.  

The January 2017 VA examiner wrote that there was not sufficient context to render an opinion about the significance of the reported weight loss, nervousness, and mild depressive symptoms documented in the 1972 service treatment records.  The January 2017 VA examiner noted that the service treatment records did not provide an explanation for the symptoms, a discussion about precipitating events, or treatment details for the noted symptoms.  The January 2017 VA examiner noted that service treatment records from 1972 documented several days of problematic stomach problems and vomiting but they did not provide further clarifying data needed to opine about the possible link to the current symptoms.  The January 2017 VA examiner wrote that the Veteran was queried about the symptoms and explained that they occurred near the end of his military career in response to marital conflict and indecisiveness about remaining in the military but the Veteran's reported timeline was inconsistent with the military documentation of symptoms so the examiner was unable to resolve the question of the significance of the documented weight loss, nervousness, and mild depressive symptoms in 1971 without resorting to mere speculation.  The January 2017 VA examiner added that the psychiatric symptoms did not meet the criteria for a PTSD diagnosis.

Both the January 2017 VA examiner and the December 2017 private psychologist have medical expertise and training in psychology, had accurate and adequate data on which to base the medical opinions, and provided sufficient rationale for the medical opinions.  For these reasons, the January 2017 VA medical opinion and the December 2017 private medical opinion are of significant and of equal probative value.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bipolar disorder have been met. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  The Board further notes that any psychiatric symptoms and functional impairment not attributable to the alcohol use disorder or stimulant use disorder are encompassed in the grant of service connection for bipolar disorder.  

Although the January 2017 VA examination report showed current diagnoses of alcohol use disorder in early remission and stimulant use disorder in early remission, service connection for alcohol abuse and drug abuse on a direct basis is precluded by law; therefore, service connection for alcohol use disorder and stimulate use disorder is not warranted.  38 C.F.R. § 3.301.  

    
ORDER

Service connection for bipolar disorder is granted.
 
Service connection for alcohol use disorder and stimulant use disorder is denied.


REMAND

In May 2015, the Board, in pertinent part, directed the AOJ to provide a VA examination with a medical opinion for the claimed TBI residuals and subsequently readjudicate the appeal.  A review of the record reveals that no attempt to schedule the VA examination or obtain a medical opinion has been made.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand the matter.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination for the claimed TBI residuals.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinion:

Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the Veteran has residuals from the head injury (or head injuries) sustained during service?  If so, specify the diagnosis.  

In rendering the medical opinion, the examiner should address the significance of the following:
o The Veteran's report of head trauma at age 14 (reported at the May 2003 VA examination)
o the Veteran's report of mild amnesia with lack of sleep (on the February 1970 service enlistment report of medical history)
o treatment for transient, indeterminate neurologic syndrome and occipital neuralgia in February 1971
o the hit to the left jaw in June 1971
o injuries sustained due to motorcycle accidents in February 1971 and January 1974  (For the purposes of providing the medical opinion, assume that there was head injury at the time of the February 1971 and January 1974 motorcycle accidents.)  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, provide the Veteran and the attorney with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


